EXHIBIT 10.14

SUBSCRIPTION AGREEMENT

July     , 2009

The undersigned investor (the “Investor”) hereby confirms its agreement with
Chelsea Therapeutics International, Ltd. (the “Company”) as follows:

1. This Subscription Agreement (this “Agreement”) is made as of the date set
forth below between the Company and the Investor.

2. The Company has authorized the sale and issuance to certain investors of up
to an aggregate of 3,327,090 shares (the “Shares”) of its common stock, par
value $0.0001 per share (the “Common Stock”), subject to adjustment by the
Company’s Board of Directors, or a committee thereof, for a purchase price of
$4.00 per Share (the “Purchase Price”).

3. The offering and sale of the Shares (the “Offering”) are being made pursuant
to (1) an effective Registration Statement on Form S-3 (Registration
No. 333-146422, as amended by the registration statement pursuant to Rule 462(b)
(Registration No. 333-160746), filed by the Company with the Securities and
Exchange Commission (the “Commission”) (the “Registration Statement”), which
contains the base prospectus (the “Base Prospectus”) and was declared effective
by the Commission on October 11, 2007, (2) if applicable, certain “free writing
prospectuses” (as that term is defined in Rule 405 under the Securities Act of
1933, as amended), that have or will be filed with the Commission and delivered
to the Investor on or prior to the date hereof and (3) a final prospectus
supplement (the “Prospectus Supplement” and together with the Base Prospectus,
the “Prospectus”) containing certain supplemental information regarding the
Shares and terms of the Offering that will be filed with the Commission and
delivered to the Investor (or made available to the Investor by the filing by
the Company of an electronic version thereof with the Commission) along with the
Company’s counterpart to this Agreement.

4. The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor the Shares set forth
below for the aggregate purchase price set forth below. The Shares shall be
purchased pursuant to the Terms and Conditions for Purchase of Shares attached
hereto as Annex I and incorporated herein by this reference as if fully set
forth herein. The Investor acknowledges that the Offering is not being
underwritten by the placement agents (the “Placement Agents”) named in the
Prospectus Supplement and that there is no minimum offering amount.

5. The manner of settlement of the Shares purchased by the Investor shall be
determined by such Investor as follows:

Delivery by electronic book-entry at The Depository Trust Company (“DTC”),
registered in the Investor’s name and address as set forth below, and released
by Corporate Stock Transfer, Inc., the Company’s transfer agent (the “Transfer
Agent”) (attention: Daniel Bell, telephone: (303) 282-4800, to the Investor at
the Closing (as defined in Section 3.1 of Annex A hereto). NO LATER THAN ONE
(1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE
COMPANY, THE INVESTOR SHALL:

 

  (I)

DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH
THE SHARES ARE MAINTAINED TO SET UP A DEPOSIT/WITHDRAWAL AT CUSTODIAN (“DWAC”)
INSTRUCTING THE



--------------------------------------------------------------------------------

TRANSFER AGENT TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND

 

  (II) REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE SHARES BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING
ACCOUNT:

 

ABA Routing No.:

  011 001 234    

Bank:

  BNY Mellon, NA    

Account No.:

  001-6551    

Account Name:

  BNY Mellon NA Escrow Deposit Clearing    

Attn:

  Matt Romero / Meredith Mitchell    

Ref

  Chelsea/Wedbush Escrow    

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC IN A TIMELY MANNER. IF THE INVESTOR DOES NOT DELIVER
THE AGGREGATE PURCHASE PRICE FOR THE SHARES OR DOES NOT MAKE PROPER ARRANGEMENTS
FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES MAY NOT BE DELIVERED AT CLOSING TO
THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE CLOSING ALTOGETHER.

6. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a FINRA member or an Associated Person (as such term is defined under the
FINRA Membership and Registration Rules Section 1011) as of the Closing, and
(c) neither the Investor nor any group of Investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the Offering of the Shares, acquired, or obtained the right to acquire, 20%
or more of the Common Stock (or securities convertible into or exercisable for
Common Stock) or the voting power of the Company on a post-transaction basis.

Exceptions:

 

 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

7. The Investor represents that it has received or can obtain on the
Commission’s EDGAR filing system the Base Prospectus, which is part of the
Company’s Registration Statement, the documents incorporated by reference
therein, and any free writing prospectus (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement along
with the Company’s counterpart to this Agreement.

8. No offer by the Investor to buy Shares will be accepted and no part of the
Purchase Price will be delivered to the Company until the Company has accepted,
in its sole discretion, such offer by countersigning a copy of this Agreement,
and any such offer may be withdrawn or revoked, without obligation or commitment
of any kind, at any time prior to the Company (or the Placement Agents on behalf
of the Company) sending (orally, in writing, or by electronic mail) notice of
its acceptance of such offer. An indication of interest will involve no
obligation or commitment of any kind until this Agreement is accepted and
countersigned by or on behalf of the Company.



--------------------------------------------------------------------------------

INVESTOR QUESTIONNAIRE AND SIGNATURE PAGE

Please provide us with the following information:

 

Number of Shares:                                        
                                                                        

   

Purchase Price Per Share:  $4.00

   

Aggregate Purchase Price:  $                                      
                                                      

   

 

1. The exact name that your Shares are to be registered in. You may use a
nominee name if appropriate:

 

 

--------------------------------------------------------------------------------

 

2. The relationship between the Investor and the registered holder listed in
response to item 1 above:

 

 

--------------------------------------------------------------------------------

 

3. The mailing address of the registered holder listed in response to item 1
above:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

4. The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:

 

 

--------------------------------------------------------------------------------

 

5. Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained); please include the name and telephone
number of the contact person at the broker-dealer:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

6. DTC Participant Number:

 

 

--------------------------------------------------------------------------------

 

7. Name of Account at DTC Participant being credited with the Shares:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

8. Account Number at DTC Participant being credited with the Shares:

 

 

--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

Dated as of _____________, 2009

 

 

INVESTOR

 

 

By:                                       
                                                          

 

Name:                                      
                                                     

 

Title:                                      
                                                       

 

Address:                                      
                                                 

 

 

 

 

Agreed and accepted this ___

day of _________2009:

 

 

CHELSEA THERAPEUTICS INTERNATIONAL, LTD.

 

 

By:                                       
                                                    

 

Name:                                      
                                               

 

Title:                                      
                                                  



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF SHARES

1. Authorization and Sale of the Shares. Subject to the terms and conditions of
this Agreement, the Company has authorized the sale of the Shares.

2. Agreement to Sell and Purchase the Shares; Placement Agents.

2.1 At the Closing (as defined in Section 3.1 of this Annex I), the Company will
sell to the Investor, and the Investor will purchase from the Company, upon the
terms and conditions set forth herein, the number of Shares set forth on the
last page of the Agreement to which these Terms and Conditions for Purchase of
Shares are attached as Annex I (the “Investor Questionnaire and Signature Page”)
for the aggregate purchase price therefor set forth on the Investor
Questionnaire and Signature Page.

2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Shares to them. The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.”

2.3 The Investor acknowledges that the Company intends to pay Wedbush Morgan
Securities, Inc. and Ladenburg Thalmann & Co. Inc. (collectively, the “Placement
Agents”) a fee (the “Placement Fee”) in respect of the sale of Shares to the
Investor.

2.4 The Company has entered into a Placement Agency Agreement, dated July 22,
2009 (the “Placement Agreement”), with the Placement Agents that contains
certain representations, warranties, covenants, and agreements of the Company
that may be relied upon by the Investor, which shall be a third party
beneficiary thereof. A copy of the Placement Agreement has been delivered to the
Investor.

3. Closings and Delivery of the Shares and Funds.

3.1 Closing. The completion of the purchase and sale of the Shares (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agents, and of which the Investors will be
notified in advance by the Placement Agents, in accordance with Rule 15c6-1
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). At the Closing, (a) the Company shall cause the Transfer Agent to deliver
to the Investor the number of Shares set forth on the Investor Questionnaire and
Signature Page registered in the name of the Investor or, if so indicated on the
Investor Questionnaire and Signature Page, in the name of a nominee designated
by the Investor and (b) the aggregate purchase price for the Shares being
purchased by the Investor will be delivered by or on behalf of the Investor to
the Company.

3.2 (a) Conditions to the Company’s Obligations. The Company’s obligation to
issue and sell the Shares to the Investor shall be subject to: (i) the receipt
by the Company of the purchase price for the Shares being purchased hereunder as
set forth on the Investor Questionnaire and Signature Page and (ii) the accuracy
of the representations and warranties made by the Investor and the fulfillment
of those undertakings of the Investor to be fulfilled prior to the Closing Date.

(b) Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Shares will be subject to the accuracy of the representations and
warranties made by the Company, the Shares shall have been approved for listing
on the NASDAQ Capital Market and the



--------------------------------------------------------------------------------

fulfillment of those undertakings of the Company to be fulfilled prior to the
Closing Date that are contained in the Placement Agreement and the Subscription
Agreement, and to the condition that the Placement Agents shall not have:
(i) terminated the Placement Agreement pursuant to the terms thereof or
(ii) determined that the conditions to the closing in the Placement Agreement
have not been satisfied. The Investor’s obligations are expressly not
conditioned on the purchase by any or all of the Other Investors of the Shares
that they have agreed to purchase from the Company or the issuance of any
minimum amount of Shares by the Company.

3.3 Delivery of Funds by Electronic Book-Entry at The Depository Trust Company.
No later than one (1) business day after the execution of this Agreement by the
Investor and the Company, the Investor shall remit by wire transfer the amount
of funds equal to the aggregate purchase price for the Shares being purchased by
the Investor to the following account designated by the Company and the
Placement Agents pursuant to the terms of that certain Escrow Agreement (the
“Escrow Agreement”) dated as of July 22, 2009, by and among the Company, the
Placement Agents and BNY Mellon, N.A. (the “Escrow Agent”):

 

ABA Routing No.:

  011 001 234    

Bank:

  BNY Mellon, NA    

Account No.:

  001-6551    

Account Name:

  BNY Mellon NA Escrow Deposit Clearing    

Attn:

  Matt Romero / Meredith Mitchell    

Ref

  Chelsea/Wedbush Escrow    

Such funds shall be held in escrow until the Closing and delivered by the Escrow
Agent on behalf of the Investors to the Company upon the satisfaction, in the
reasonable judgment of the Placement Agents, of the conditions set forth in
Section 3.2(b) hereof. The Placement Agents shall have no rights in or to any of
the escrowed funds unless the Placement Agents and the Escrow Agent are notified
in writing by the Company in connection with the Closing that a portion of the
escrowed funds shall be applied to the Placement Fee as contemplated by
Section 2(e) of the Placement Agreement. The Company and the Investor agree to
indemnify and hold the Escrow Agent and the Placement Agents harmless up to its
pro-rata share based on its investment amount from and against any and all
losses, costs, damages, expenses and claims (including, without limitation,
court costs and reasonable attorneys fees) (“Losses”) arising under this
Section 3.3 or otherwise with respect to the funds held in escrow pursuant
hereto or arising under the Escrow Agreement, unless it is finally determined
that such Losses resulted directly from the willful misconduct or gross
negligence of the Escrow Agent or the Placement Agents. Anything in this
Agreement to the contrary notwithstanding, in no event shall the Escrow Agent or
the Placement Agents be liable for any special, indirect or consequential loss
or damage of any kind whatsoever (including but not limited to lost profits),
even if the Escrow Agent or the Placement Agents have been advised of the
likelihood of such loss or damage and regardless of the form of action.

3.4 Delivery of Shares by Electronic Book-Entry at The Depository Trust Company.
No later than one (1) business day after the execution of this Agreement by the
Investor and the Company, the Investor shall direct the broker-dealer at which
the account or accounts to be credited with the Shares being purchased by such
Investor are maintained, which broker/dealer shall be a DTC participant, to set
up a Deposit/Withdrawal at Custodian (“DWAC”) instructing Corporate Stock
Transfer, Inc., the Company’s transfer agent, to credit such account or accounts
with the Shares by means of an electronic book-entry delivery. Such DWAC shall
indicate the settlement date for the deposit of the Shares, which date shall be
provided to the Investor by the Placement Agents. Simultaneously with the
delivery to the Company by the Escrow Agent of the funds held in escrow pursuant
to Section 3.3 above, the Company shall direct its transfer agent to credit the
Investor’s account or accounts with the Shares pursuant to the information
contained in the DWAC.



--------------------------------------------------------------------------------

4. Representations, Warranties and Covenants of the Investor.

4.1 The Investor represents and warrants to, and covenants with, the Company
that (a) the Investor is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in shares
presenting an investment decision like that involved in the purchase of the
Shares, including investments in securities issued by the Company and
investments in comparable companies, and has requested, received, reviewed and
considered all information it deemed relevant in making an informed decision to
purchase the Shares, (b) the Investor has answered all questions on the Investor
Questionnaire and Signature Page for use in preparation of the Prospectus
Supplement and the answers thereto are true and correct as of the date hereof
and will be true and correct as of the Closing Date and (c) the Investor, in
connection with its decision to purchase the number of Shares set forth on the
Investor Questionnaire and Signature Page, has reviewed the Disclosure Package
and is relying only upon the Disclosure Package and the representations and
warranties of the Company contained herein and the Placement Agreement.

4.2 The Investor acknowledges, represents and agrees that no action has been or
will be taken in any jurisdiction outside the United States by the Company or
the Placement Agents that would permit an offering of the Shares, or possession
or distribution of offering materials in connection with the issue of the Shares
in any jurisdiction outside the United States where action for that purpose is
required. Each Investor outside the United States will comply with all
applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells or delivers Shares or has in its possession or
distributes any offering material, in all cases at its own expense. The
Placement Agents are not authorized to make and have not made any representation
or use of any information in connection with the issue, placement, purchase and
sale of the Shares, except as set forth or incorporated by reference in the
Disclosure Package.

4.3 The Investor further represents and warrants to, and covenants with, the
Company that (a) the Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as the indemnification agreements of the Investors herein may be
legally unenforceable.

4.4 The Investor understands that nothing in this Agreement, the Prospectus or
any other materials presented to the Investor in connection with the purchase
and sale of the Shares constitutes legal, tax or investment advice. The Investor
has consulted such legal, tax and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of Shares.

4.5 Each Investor represents, warrants and agrees that, since the earlier to
occur of (i) the date on which any Placement Agent first contacted such Investor
about the Offering and (ii) the date of this Agreement, it has not engaged in
any transactions in the securities of the Company in violation of securities
laws (including, without limitation, any Short Sales involving the Company’s
securities). Each Investor covenants that it will not engage in any transactions
in the securities of the Company (including Short Sales) prior to the time that
the transactions contemplated by this Agreement are publicly disclosed. Each
Investor agrees that it will not use any of the Shares acquired pursuant to this
Agreement to cover any short position in the Common Stock if doing so would be
in violation of applicable securities laws. For purposes hereof, “Short Sales”
include, without limitation, all “short sales” as defined in Rule 200



--------------------------------------------------------------------------------

promulgated under Regulation SHO under the Exchange Act, whether or not against
the box, and all types of direct and indirect stock pledges, forward sales
contracts, options, puts, calls, short sales, swaps, “put equivalent positions”
(as defined in Rule 16a-1(h) under the Exchange Act) and similar arrangements
(including on a total return basis), and sales and other transactions through
non-US broker dealers or foreign regulated brokers.

5. Indemnification. Subject to the provisions of this Section 5, the Company
will indemnify and hold the Investor and its directors, officers, stockholders,
partners, managers, members, employees and agents (each, an “Investor Party”)
harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and attorneys’ fees and costs of investigation,
that any such Investor Party may suffer or incur (the “Indemnified Liabilities”)
as a result of or relating to any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or the
Placement Agreement (which shall survive the Closing). The Company shall not be
liable to any Investor Party under this provision in respect of any Indemnified
Liability if (and then only to the extent) such liability arises out of any
misrepresentation by the Investor in Section 4 of this Agreement or actions
taken by such Investor Party in violation or contravention of this Agreement. To
the extent that the foregoing undertaking by the Company may be unenforceable
for any reason, the Company shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which is permissible
under applicable law. If any action shall be brought against any Investor Party
in respect of which indemnity may be sought pursuant to this Agreement, such
Investor Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing. Any Investor Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof (it being understood,
however, that the Company shall not be liable for the expenses of more than one
separate counsel (other than local counsel)), but the fees and expenses of such
counsel shall be at the expense of such Investor Party except to the extent that
(i) the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of the Company and the position of such Investor
Party.

6. Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agents, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Shares being
purchased and the payment therefor. The Placement Agents shall be third party
beneficiaries with respect to representations, warranties and agreements of the
Investor in Section 4 hereof.

7. Notices. All notices, requests, consents and other communications hereunder
will be in writing, will be mailed (a) if within the domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by electronic mail or facsimile or (b) if
delivered from outside the United States, by International Federal Express or
electronic mail or facsimile, and will be deemed given (i) if delivered by
first-class registered or certified mail domestic, three business days after so
mailed, (ii) if delivered by nationally recognized overnight carrier, one
business day after so mailed, (iii) if delivered by International Federal
Express, two business days after so mailed and (iv) if delivered by electronic
mail or facsimile, upon electronic confirmation of receipt and will be delivered
and addressed as follows:

7.1 if to the Company, to:

Chelsea Therapeutics International, Ltd.

3530 Torington Way

Suite 200

Charlotte, North Carolina 28277

Facsimile: (704) 752-1479

Email: nick.riehle@chelseatherapeutics.com

Attention: Chief Financial Officer

with copies to:

Wyrick Robbins Yates & Ponton LLP

4101 Lake Boone Trail, Suite 300

Raleigh, NC 27607

Facsimile: (919) 781-4865

Email: adonaldson@wyrick.com

Attention: Alexander M. Donaldson, Esq.

7.2 if to the Investor, at its address on the Investor Questionnaire and
Signature Page hereto, or at such other address or addresses as may have been
furnished to the Company in writing.

8. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.

9. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.



--------------------------------------------------------------------------------

10. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

11. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of Delaware, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

12. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties. The Company and the Investor acknowledge and agree that the
Company shall deliver its counterpart to the Investor along with the Base
Prospectus and the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission).

13. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s counterpart to this Agreement, together with
the Base Prospectus and the Prospectus Supplement (or the filing by the Company
of an electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of Shares to such Investor.

14. Press Release. The Company and the Investor agree that the Company shall
issue a press release announcing the material terms of the Offering prior to the
opening of the financial markets in New York City on the business day
immediately after the date hereof to the extent permitted by applicable law and
the rules and regulations of the Commission.

15. Termination. In the event that the Placement Agreement is terminated by the
Placement Agents pursuant to the terms thereof, this Agreement shall terminate
without any further action on the part of the parties hereto.